Seabury, J. (concurring).
I concur in the opinioh of Mr. Justice Gildersleeve, in so far as 1hat opinion holds that *202the enactment of section 96 of the Negotiable Instruments Law changed the existing law and that, under the provisions of the Negotiable Instruments Law, the defense of usury cannot be set up against a bona fide holder.
I think that the correct interpretation of that law was first • given by Mr. Justice Laughlin in Schlesinger v. Kelly, 114 App. Div. 546. It seems to me that Schlesinger v. Gilhooly, 189 N. Y. 1, left this question undetermined and that we are now at liberty to adopt the views expressed by Mr. Justice Laughlin in the Kelly case and by Judge Willard Bartlett in Schlesinger v. Gilhooly, supra.